                                           Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9       RODITHA O.,1                                    Case No. 20-cv-02985-TSH
                                  10                    Plaintiff,                         ORDER RE: PLAINTIFF’S MOTION
                                                                                           FOR SUMMARY JUDGMENT AND
                                  11             v.                                        DEFENDANT’S MOTION TO
                                                                                           REMAND
                                  12       ANDREW SAUL,
Northern District of California
 United States District Court




                                                                                           Re: Dkt. Nos. 24, 27
                                  13                    Defendant.

                                  14

                                  15                                         I.   INTRODUCTION
                                  16          Plaintiff Roditha O. brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

                                  17   review of a final decision of Defendant Andrew Saul, Commissioner of Social Security, denying

                                  18   Plaintiff’s claim for disability benefits. Plaintiff requests the Court grant summary judgment in

                                  19   her favor, reverse the decision of the Commissioner, and remand with instructions to award

                                  20   benefits. ECF Nos. 24 (Pl.’s Mot.) Defendant requests the Court remand for further

                                  21   administrative proceedings. ECF No. 27 (Def.’s Mot.). Pursuant to Civil Local Rule 16-5, the

                                  22   motions have been submitted without oral argument. Having reviewed the parties’ positions, the

                                  23   Administrative Record (“AR”), and relevant legal authority, the Court hereby REMANDS this

                                  24   case for further administrative proceedings.

                                  25

                                  26

                                  27   1
                                         Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
                                  28   recommendation of the Committee on Court Administration and Case Management of the Judicial
                                       Conference of the United States.
                                            Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 2 of 11




                                   1                                           II.   BACKGROUND

                                   2   A.       Age, Education and Work Experience
                                   3            Plaintiff is 58 years old. AR 158. She has previous work experience as a nurse assistant.

                                   4   AR 47.

                                   5   B.       Medical Evidence
                                   6            The parties do not dispute the characterization of the medical evidence provided in the

                                   7   Administrative Law Judge’s decision of May 1, 2019. AR 12-32.

                                   8                  III.   SOCIAL SECURITY ADMINISTRATION PROCEEDINGS
                                   9            On August 15, 2017, Plaintiff filed a claim for Disability Insurance Benefits, alleging

                                  10   disability beginning on November 15, 2014. AR 158. Her onset date was later amended to her

                                  11   55th birthday, April 28, 2017. AR 45. On September 21, 2017, the agency denied Plaintiff’s

                                  12   claim, finding Plaintiff did not qualify for disability benefits. AR 85. Plaintiff subsequently filed
Northern District of California
 United States District Court




                                  13   a request for reconsideration, which was denied on February 16, 2018. AR 93. On March 29,

                                  14   2018, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). AR 99-101.

                                  15   ALJ Kevin Gill conducted a hearing on December 18, 2018. AR 33-57. Plaintiff testified in

                                  16   person at the hearing and was represented by counsel, Eric Patrick. The ALJ also heard testimony

                                  17   from Vocational Expert Robin Scher.

                                  18   A.       Plaintiff’s Testimony
                                  19            Plaintiff was injured on the job as a nursing assistant when a 200-pound patient fell on top

                                  20   of her. AR 40-41. She continues to experience pain in her shoulder, back of her neck and tingling

                                  21   and numbness down her lower back into her left leg all the way to her ankle. AR 41-42. Her pain

                                  22   is exacerbated when she carries items weighing 20 pounds or more, or does too much sitting,

                                  23   standing or walking. AR 41. The numbness in her leg affects her ability to walk. AR 43.

                                  24            Plaintiff drives one mile to church every day after dropping her son off at school and

                                  25   spends about 30 minutes there. AR 38-39, 42, 43. She only cooks simple items like fried eggs.

                                  26   AR 42. She walks for a block or two before needing to take a break and she lays down throughout

                                  27   the day to take breaks. AR 43. She does about an hour of work around the house before taking a

                                  28   30-minute break to rest her leg, which is “dragging.” AR 43-44. Her medications give her side
                                                                                          2
                                            Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 3 of 11




                                   1   effects such as dizziness and nausea. AR 44.

                                   2   B.       Vocational Expert’s Testimony
                                   3            Plaintiff’s past work is categorized as Nurse Assistant, DOT code 355.674-014.2 AR 47.

                                   4   It requires medium exertion and an SVP of 4 (semi-skilled).3 Id. Nursing Assistants have skills

                                   5   transferable to Companion jobs, DOT code of 309.677-010, which are light with an SVP of 3. Id.

                                   6   There are approximately 130,000 of these jobs nationally. Id. The specific transferable skills

                                   7   were “pretty basic skill that some people have and some people don’t” of “being able to deal with

                                   8   stuff that people who need caretaking provide.” AR 52. Additionally, the skill of “sitting” and

                                   9   “being a companion” as well as “the ability to deal with people who are asking something of you.”

                                  10   AR 53.

                                  11            A companion job consists of being “a companion” and doing things like house chores,

                                  12   cooking, and transporting patients. AR 54. The vocational expert testified that “[m]aybe 50%” of
Northern District of California
 United States District Court




                                  13   companions perform cooking duties, but she was not sure exactly and was “just guessing.” AR

                                  14   54-55. The expert did not have an opinion as to how Plaintiff actually performed her prior work

                                  15   and was only answering as to how the work was generally performed. AR 49.

                                  16            If an individual were limited to lifting and carrying up to 20 pounds occasionally and 10

                                  17   pounds frequently, they could not perform the work of a Nursing Assistant but could perform

                                  18   work as a Companion. Id. An individual could be off task for 15% of the day, in addition to

                                  19   normal breaks and still work, but they could not if they were off task for 25% of the day. AR 50.

                                  20   C.       ALJ’s Decision and Plaintiff’s Appeal
                                  21            On May 1, 2019, the ALJ issued an unfavorable decision finding Plaintiff was not

                                  22

                                  23   2
                                         The Dictionary of Occupational Titles by the United States Department of Labor, Employment &
                                  24   Training Administration, may be relied upon “in evaluating whether the claimant is able to
                                       perform work in the national economy.” Terry v. Sullivan, 903 F.2d 1273, 1276 (9th Cir. 1990).
                                  25   The DOT classifies jobs by their exertional and skill requirements and may be a primary source of
                                       information for the ALJ or Commissioner. 20 C.F.R. § 404.1566(d)(1). The “best source for how
                                  26   a job is generally performed is usually the Dictionary of Occupational Titles.” Pinto v.
                                       Massanari, 249 F.3d 840, 846 (9th Cir. 2001).
                                  27
                                       3
                                         Specific Vocational Preparation: “The Dictionary of Occupational Titles lists an SVP time for
                                       each described occupation. Using the skill level definitions in 20 C.F.R. §§ 404.1568 and
                                  28   416.968, unskilled work corresponds to an SVP of 1-2; semi-skilled work corresponds to an SVP
                                       of 3-4; and skilled work corresponds to an SVP of 5-9 in the DOT.” Social Security Ruling 00-4p.
                                                                                         3
                                          Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 4 of 11




                                   1   disabled. AR 12-32. This decision became final when the Appeals Council declined to review it

                                   2   on March 27, 2020. AR 1. Having exhausted all administrative remedies, Plaintiff commenced

                                   3   this action for judicial review pursuant to 42 U.S.C. § 405(g). On February 8, 2021, Plaintiff filed

                                   4   the present Motion for Summary Judgment. On April 6, 2021, Defendant filed a Motion to

                                   5   Remand.

                                   6                                       IV.   STANDARD OF REVIEW
                                   7          42 U.S.C. § 405(g) provides this Court’s authority to review the Commissioner’s decision
                                   8   to deny disability benefits, but “a federal court’s review of Social Security determinations is quite
                                   9   limited.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). “An ALJ’s disability
                                  10   determination should be upheld unless it contains legal error or is not supported by substantial
                                  11   evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citations omitted).
                                  12   Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to
Northern District of California
 United States District Court




                                  13   support a conclusion.” Biestek v. Berryhill, ___ U.S. ___, 139 S. Ct. 1148, 1154 (2019)
                                  14   (simplified). It means “more than a mere scintilla, but less than a preponderance” of the evidence.
                                  15   Garrison, 759 F.3d at 1009 (citation omitted).
                                  16          The Court “must consider the entire record as a whole, weighing both the evidence that
                                  17   supports and the evidence that detracts from the Commissioner’s conclusion, and may not affirm
                                  18   simply by isolating a specific quantum of supporting evidence.” Id. (citation omitted). “The ALJ
                                  19   is responsible for determining credibility, resolving conflicts in medical testimony, and for
                                  20   resolving ambiguities.” Id. at 1010 (citation omitted). If “the evidence can reasonably support
                                  21   either affirming or reversing a decision,” the Court may not substitute its own judgment for that of
                                  22   the ALJ.” Id. (citation omitted).
                                  23          Even if the ALJ commits legal error, the ALJ’s decision will be upheld if the error is
                                  24   harmless. Molina v. Astrue, 674 F.3d 1104, 1111, 1115 (9th Cir. 2012). “[A]n error is harmless
                                  25   so long as there remains substantial evidence supporting the ALJ’s decision and the error does not
                                  26   negate the validity of the ALJ’s ultimate conclusion.” Id. at 1115 (simplified). But “[a] reviewing
                                  27   court may not make independent findings based on the evidence before the ALJ to conclude that
                                  28   the ALJ's error was harmless.” Brown-Hunter, 806 F.3d at 492. The Court is “constrained to
                                                                                         4
                                            Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 5 of 11




                                   1   review the reasons the ALJ asserts.” Id. (simplified).

                                   2                                            V.    DISCUSSION
                                   3   A.      Framework for Determining Whether a Claimant Is Disabled
                                   4           A claimant is considered “disabled” under the Social Security Act if two requirements are

                                   5   met. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). First, the

                                   6   claimant must demonstrate “an inability to engage in any substantial gainful activity by reason of

                                   7   any medically determinable physical or mental impairment which can be expected to result in

                                   8   death or which has lasted or can be expected to last for a continuous period of not less than 12

                                   9   months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment or impairments must be severe

                                  10   enough that the claimant is unable to perform previous work and cannot, based on age, education,

                                  11   and work experience “engage in any other kind of substantial gainful work which exists in the

                                  12   national economy.” Id. § 423(d)(2)(A).
Northern District of California
 United States District Court




                                  13           The regulations promulgated by the Commissioner of Social Security provide for a five-

                                  14   step sequential analysis to determine whether a Social Security claimant is disabled. 20 C.F.R. §

                                  15   404.1520. The claimant bears the burden of proof at steps one through four. Ford v. Saul, 950

                                  16   F.3d 1141, 1148 (9th Cir. 2020) (citation omitted).

                                  17           At step one, the ALJ must determine if the claimant is presently engaged in a “substantial

                                  18   gainful activity,” 20 C.F.R. § 404.1520(a)(4)(i), defined as “work done for pay or profit that

                                  19   involves significant mental or physical activities.” Ford, 950 F.3d at 1148 (internal quotations and

                                  20   citation omitted). Here, the ALJ determined Plaintiff had not performed substantial gainful

                                  21   activity since April 27, 2017, the alleged onset date. AR 17.

                                  22           At step two, the ALJ decides whether the claimant’s impairment or combination of

                                  23   impairments is “severe,” 20 C.F.R. § 404.1520(a)(4)(ii), “meaning that it significantly limits the

                                  24   claimant’s ‘physical or mental ability to do basic work activities.’” Ford, 950 F.3d at 1148

                                  25   (quoting 20 C.F.R. § 404.1522(a)). If no severe impairment is found, the claimant is not disabled.

                                  26   20 C.F.R. § 404.1520(c). Here, the ALJ determined Plaintiff had the following severe

                                  27   impairments: spine disorder, arthrosis of the left shoulder, carpal tunnel syndrome of the left wrist,

                                  28   coronary artery disease, and obesity. AR 17.
                                                                                         5
                                           Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 6 of 11




                                   1          At step three, the ALJ evaluates whether the claimant has an impairment or combination of

                                   2   impairments that meets or equals an impairment in the “Listing of Impairments” (referred to as the

                                   3   “listings”). See 20 C.F.R. § 404.1520(a)(4)(iii); 20 C.F.R. Pt. 404 Subpt. P, App. 1. The listings

                                   4   describe impairments that are considered “to be severe enough to prevent an individual from doing

                                   5   any gainful activity.” Id. § 404.1525(a). Each impairment is described in terms of “the objective

                                   6   medical and other findings needed to satisfy the criteria of that listing.” Id. § 404.1525(c)(3).

                                   7   “For a claimant to show that his impairment matches a listing, it must meet all of the specified

                                   8   medical criteria. An impairment that manifests only some of those criteria, no matter how

                                   9   severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (footnote omitted). If a

                                  10   claimant’s impairment either meets the listed criteria for the diagnosis or is medically equivalent

                                  11   to the criteria of the diagnosis, he is conclusively presumed to be disabled, without considering

                                  12   age, education and work experience. 20 C.F.R. § 404.1520(d). Here, the ALJ determined Plaintiff
Northern District of California
 United States District Court




                                  13   did not have an impairment or combination of impairments that meets the listings. AR 19.

                                  14          If the claimant does not meet or equal a listing, the ALJ proceeds to step four and assesses

                                  15   the claimant’s residual functional capacity (“RFC”), defined as the most the claimant can still do

                                  16   despite their imitations (20 C.F.R. § 404.1545(a)(1)), and determines whether they are able to

                                  17   perform past relevant work, defined as “work that [the claimant has] done within the past 15 years,

                                  18   that was substantial gainful activity, and that lasted long enough for [the claimant] to learn to do

                                  19   it.” 20 C.F.R. § 404.1560(b)(1). If the ALJ determines, based on the RFC, that the claimant can

                                  20   perform past relevant work, the claimant is not disabled. Id. § 404.1520(f). Here, the ALJ

                                  21   determined Plaintiff has the RFC to perform light work4 with additional limitations: “The claimant

                                  22   can lift and carry[] twenty pounds occasionally, ten pounds frequently. She can frequently stoop

                                  23   and crawl. She cannot perform overhead work on the left non-dominant side.” AR 20. Based on

                                  24

                                  25
                                       4
                                         “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
                                       objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this
                                  26   category when it requires a good deal of walking or standing, or when it involves sitting most of
                                       the time with some pushing and pulling of arm or leg controls. To be considered capable of
                                  27   performing a full or wide range of light work, you must have the ability to do substantially all of
                                       these activities. If someone can do light work, we determine that he or she can also do sedentary
                                  28   work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for
                                       long periods of time.” 20 C.F.R. § 416.967.
                                                                                          6
                                            Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 7 of 11




                                   1   this RFC, the ALJ determined Plaintiff could not perform past relevant work. AR 24.

                                   2           At step five, the burden shifts to the agency to prove that “‘the claimant can perform a

                                   3   significant number of other jobs in the national economy.’” Ford, 950 F.3d at 1149 (quoting

                                   4   Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002)). To meet this burden, the ALJ may rely

                                   5   on the Medical-Vocational Guidelines, 20 C.F.R. Pt. 404 Subpt. P, App. 2,5 commonly known as

                                   6   “the grids,” or on the testimony of a vocational expert. Ford, 950 F.3d at 1149 (citation omitted).

                                   7   “[A] vocational expert or specialist may offer expert opinion testimony in response to a

                                   8   hypothetical question about whether a person with the physical and mental limitations imposed by

                                   9   the claimant’s medical impairment(s) can meet the demands of the claimant’s previous work,

                                  10   either as the claimant actually performed it or as generally performed in the national economy.”

                                  11   20 C.F.R. § 404.1560(b)(2). An ALJ may also use other resources such as the DOT. Id. Here,

                                  12   the ALJ determined Plaintiff could work in one other position, Companion, DOT 309.677-010.
Northern District of California
 United States District Court




                                  13   AR 26-27.

                                  14   B.      Discussion
                                  15           Plaintiff raises one issue on appeal: As she met her prima facie case for disability at steps

                                  16   one through four of the sequential evaluation process, she argues it was reversible error to deny

                                  17   her claim on the basis of transferable skills where those skills only transferred to one occupation.

                                  18   Pl.’s Mot. at 2. The Court agrees.

                                  19           As noted above, at step five the agency may meet its burden by relying on the testimony of

                                  20   a vocational expert or by reference to the grids. However, where a claimant suffers from

                                  21   exertional limitations, as is the case here, “the ALJ must consult the grids first.” Lounsburry v.

                                  22   Barnhart, 468 F.3d 1111, 1115 (9th Cir. 2006) (citing Cooper v. Sullivan, 880 F.2d 1152, 1155

                                  23   (9th Cir. 1989)). “And conspicuously, ‘where application of the grids directs a finding of

                                  24

                                  25   5
                                         The grids “present, in table form, a short-hand method for determining the availability and
                                  26   numbers of suitable jobs for a claimant.” Lounsburry, 468 F.3d at 1114-15 (citing Tackett, 180
                                       F.3d at 1101. They consist of three tables, for sedentary work, light work, and medium work, and
                                  27   a claimant’s place on the applicable table depends on a matrix of four factors: a claimant’s age,
                                       education, previous work experience, and physical ability. Id. “For each combination of these
                                  28   factors, [the grids] direct a finding of either ‘disabled’ or ‘not disabled’ based on the number of
                                       jobs in the national economy in that category of physical-exertional requirements.” Id.
                                                                                            7
                                          Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 8 of 11




                                   1   disability, that finding must be accepted by the Secretary . . . whether the impairment is exertional

                                   2   or results from a combination of exertional and non-exertional limitations.” Id. at 1115-16

                                   3   (quoting Cooper, 880 F.2d at 1157) (emphasis added in Lounsburry). “It is Social Security

                                   4   Administration policy that the ALJ may not look to other evidence to rebut this conclusion.” Id. at

                                   5   1116 (citing Soc. Sec. Rul. 83-5a). “Under no circumstances may a vocational expert’s testimony

                                   6   supplant or override a disability conclusion dictated by the Guidelines.” Id. (citing Swenson v.

                                   7   Sullivan, 876 F.2d 683, 688 (9th Cir. 1989)).

                                   8          The record establishes that Plaintiff is limited to light work, has reached “advanced age”

                                   9   (55 years and older), can no longer perform her past relevant work, and has a transferable skill.

                                  10   AR 17-26. Because she has transferrable skills, Plaintiff’s case is controlled by grid Rule 202.07,

                                  11   which generally directs a finding of “not disabled.” See 20 C.F.R. pt. 404, subpt. P, app. 2, Rule

                                  12   202.07; Lounsburry, 468 F.3d. at 1116. However, footnote 2 to Rule 202.07 directs that Rule
Northern District of California
 United States District Court




                                  13   202.00(c) also governs whether a claimant like Plaintiff is disabled. See Lounsburry, 468 F.3d at

                                  14   1116 (“[T]he ALJ misapplied Rule 202.07 by failing to consider fully the effect of Rule

                                  15   202.00(c).”); Maxwell v. Saul, 971 F.3d 1128, 1131 (9th Cir. 2020). Rule 202.00(c) provides:

                                  16                  [F]or individuals of advanced age who can no longer perform
                                                      vocationally relevant past work and . . . who have only skills that are
                                  17                  not readily transferable to a significant range of semi-skilled or
                                                      skilled work that is within the individual’s functional capacity, . . . the
                                  18                  limitations in vocational adaptability represented by functional
                                                      restriction to light work warrant a finding of disabled.
                                  19

                                  20   20 C.F.R. Pt. 404, Subpt. P, App. 2, Rule 202.00(c) (emphasis added). “In other words, if such a

                                  21   claimant’s skills are not readily transferable to a ‘significant range of . . . work,’ the ALJ must find

                                  22   her disabled.” Maxwell, 971 F.3d at 1131. “Rule 202.00(c) recognizes ‘that the most difficult

                                  23   problem that a claimant such as [Plaintiff] faces is that of adapting to a new job.’” Id. (quoting

                                  24   Cooper, 880 F.2d at 1157.

                                  25          In Lounsburry, the Ninth Circuit analyzed “the meaning of the phrase ‘significant range of

                                  26   work.’” 468 F.3d at 1117. In that case, the vocational expert identified only one occupation that

                                  27   the claimant could pursue. Id. The Ninth Circuit concluded that one occupation could not

                                  28   constitute a significant range of work because Social Security Ruling 83-10 “defines the phrase,
                                                                                          8
                                            Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 9 of 11




                                   1   ‘Range of Work,’ as: ‘All or substantially all occupations existing at an exertional level,’” and a

                                   2   sole occupation could not possibly constitute a “range.” Id. Accordingly, the Ninth Circuit held

                                   3   that “the phrase ‘significant range of . . . work’ in Rule 202.00(c) . . . require[s] a significant

                                   4   number of occupations.” Id. (emphasis added). Although it did not decide the exact number of

                                   5   occupations required to constitute a significant range, it later held in Maxwell that two occupations

                                   6   also do not constitute a significant range of work:

                                   7                   Since a “range” requires more than one occupation, a “significant
                                                       range” must require more than two; to interpret “significant range” to
                                   8                   mean only “range” would nullify the concept of “significant.”
                                                       Lounsburry, 468 F.3d at 1117; see also Merriam Webster Dictionary,
                                   9                   available at https://www.merriam-webster.com/dictionary/significant
                                                       (defining “significant” as “a noticeably or measurably large
                                  10                   amount”).
                                  11   Maxwell, 971 F.3d at 1131. Although the Ninth Circuit has not adopted a bright-line rule for the

                                  12   number of occupations required to constitute a “significant range,” it is clear that more than two
Northern District of California
 United States District Court




                                  13   are required.

                                  14           Here, the ALJ found that Plaintiff’s skills would transfer to only one other occupation. AR

                                  15   25-26. Thus, as the ALJ failed to find a significant range of occupations available to Plaintiff

                                  16   based on her transferable skills, he would be required to find her disabled according to the grid

                                  17   rules if there are not, in fact, a significant range of occupations available. 20 C.F.R. Pt. 404,

                                  18   Subpt. P, App. 2, Rule 202.00(c); Lounsburry, 468 F.3d at 1116-17. The law is unambiguous in

                                  19   the Ninth Circuit on this issue, and it was reversible error for the ALJ to find that transferable

                                  20   skills to the single occupation of companion was enough to find that Plaintiff did not qualify as

                                  21   disabled.

                                  22   C.      Remedy
                                  23           The remaining question is whether to remand for further administrative proceedings or for

                                  24   the immediate payment of benefits under the credit-as-true doctrine. “When the ALJ denies

                                  25   benefits and the court finds error, the court ordinarily must remand to the agency for further

                                  26   proceedings before directing an award of benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th

                                  27   Cir. 2017) (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014)).

                                  28   However, under the credit-as-true rule, the Court may order an immediate award of benefits if
                                                                                           9
                                         Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 10 of 11




                                   1   three conditions are met. First, the Court asks, “whether the ‘ALJ failed to provide legally

                                   2   sufficient reasons for rejecting evidence, whether claimant testimony or medical opinion.’” Id.

                                   3   (quoting Garrison, 759 F.3d at 1020). Second, the Court must “determine whether there are

                                   4   outstanding issues that must be resolved before a disability determination can be made, . . . and

                                   5   whether further administrative proceedings would be useful.” Id. (citations and internal quotation

                                   6   marks omitted). Third, the Court then “credit[s] the discredited testimony as true for the purpose

                                   7   of determining whether, on the record taken as a whole, there is no doubt as to disability.” Id.

                                   8   (citing Treichler, 775 F.3d at 1101).

                                   9          It is only “rare circumstances that result in a direct award of benefits” and “only when the

                                  10   record clearly contradicted an ALJ’s conclusory findings and no substantial evidence within the

                                  11   record supported the reasons provided by the ALJ for denial of benefits.” Id. at 1047. Further,

                                  12   even when all three criteria are met, whether to make a direct award of benefits or remand for
Northern District of California
 United States District Court




                                  13   further proceedings is within the district court’s discretion. Id. at 1045(citing Treichler, 775 F.3d

                                  14   at 1101). While all three credit-as-true factors may be met, the record as a whole could still leave

                                  15   doubts as to whether the claimant is actually disabled. Trevizo v. Berryhill, 871 F.3d 664, 683

                                  16   n.11 (9th Cir. 2017). In such instances, remand for further development of the record is

                                  17   warranted. Id.

                                  18          Defendant agrees that one occupation does not constitute a significant range of work.

                                  19   Def.’s Mot. at 2 (citing Lounsburry, 468 F.3d at 1117; Maxwell, 971 F.3d at 1131). However, he

                                  20   argues further proceedings are necessary so that an ALJ can solicit vocational expert testimony to

                                  21   determine whether the skills that Plaintiff acquired from her past relevant work are transferable to

                                  22   two or more occupations in addition to companion, DOT 309.677-010. Plaintiff argues this case

                                  23   must be remanded for payments of benefits because the vocational expert testified as to the

                                  24   transferability of skills to the exact same, singular occupation of Companion, and the ALJ

                                  25   accepted that testimony. Reply at 2. The Court agrees with Defendant.

                                  26          The Court finds the ALJ failed to fully and fairly develop the record when evaluating

                                  27   Plaintiff’s disability claim, and it is therefore not clear that the ALJ would be required to find

                                  28   Plaintiff disabled. The ALJ asked whether Plaintiff had skills transferable to another occupation,
                                                                                         10
                                         Case 3:20-cv-02985-TSH Document 29 Filed 04/19/21 Page 11 of 11




                                   1   and while the vocational expert identified one, she did not testify that it was the sole light work

                                   2   occupation to which Plaintiff’s skills could transfer. See AR 20, 24-25, 46-49. Thus, the record

                                   3   must be further developed to determine whether Plaintiff (1) could perform a significant range of

                                   4   semi-skilled or skilled work and is therefore not disabled, or (2) cannot perform a significant range

                                   5   semi-skilled or skilled work and is therefore disabled. See 20 C.F.R. Pt. 404, Subpt. P, App. 2,

                                   6   Rules 202.00(c), 202.07; Maxwell, 971 F.3d at 1131; Lounsburry, 468 F.3d at 1117. While “[t]he

                                   7   identification of two occupations cannot satisfy the ‘significant range of work’ requirement,”

                                   8   Maxwell, 971 F.3d at 1132, it is not clear that Plaintiff would be so limited. Accordingly, remand

                                   9   for further proceedings is appropriate.

                                  10                                             VI.   CONCLUSION
                                  11          For the reasons stated above, the Court REMANDS this case for further administrative

                                  12   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). The Court shall enter a separate
Northern District of California
 United States District Court




                                  13   judgment in favor of Plaintiff, after which the Clerk of Court shall terminate the case.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: April 19, 2021

                                  17
                                                                                                     THOMAS S. HIXSON
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         11
